DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-11 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 

abstract idea: obtain image information of an image on each document from a plurality of documents each of which has page information regarding a page order of the plurality of documents and on which questions answered by an examinee are scored; specify at least examinee information regarding the examinee, question point information regarding a question point which is a score of each question, and the page information from the obtained image information; and create a list in which a plurality of the question points is arranged based on the page information for each examinee.
— 	Considering claim 10, the following claimed limitations recite an abstract idea: 
obtain image information of an image on each document from a plurality of documents each of which has page information regarding a page order of the plurality of documents and on which questions answered by an examinee are scored; specify at least examinee information regarding the examinee, question point information regarding a question point which is a score of each question, and the page information from the obtained image information; and transmit information for creating a list in which a plurality of the question points is arranged based on the page information for each examinee.
— 	Considering claim 11, the following claimed limitations recite an abstract idea: 
obtaining image information of an image on each document from a plurality of documents each of which has page information regarding a page order of the plurality of documents and on which questions answered by an examinee are scored; specifying at least examinee information regarding the examinee, question point information regarding a question point which is a score of each question, and the page information from the obtained image information; and transmitting information for creating a list in which a plurality of the question points is arranged based on the page information for each examinee.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional element(s)—such as: a processing system, or a non-transitory computer readable medium storing computer executable instructions,   etc., which are utilized to perform the claimed functions regarding: obtaining image information of an image on each document; specifying information (i.e. specifying examinee information, question point information, page information); creating a list and/or transmitting information, etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. scanning one or more documents; extracting one or more data elements from the scanned image of the document; generating/displaying extracted data elements according to one or more formats, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is further worth noting that the implementation of the conventional system to facilitate document processing; such as, scanning one or more test documents to generate electronic images of the documents; extracting data elements (question and/or answer elements, markings, etc.) from the electronic image; generating/displaying information based the extracted data elements, etc., is directed to a well-understood, routine or conventional activity in the art (-see US 2010/0047757; US 2007/0048718; US 2005/0255439; US 2006/0160054, US 20090073501, etc.).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-9). 
significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Thus, none of the claims implements an element—or a combination of elements—directed to an “inventive concept”. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 6 and 7 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites, “wherein the creation unit creates the list in which a question number corresponding to the page information of each document is assigned to a plurality of the question points”
	However, it is unclear what is implied regarding creating a list where a question number (e.g. Q. No.1) that corresponds to the page information of each document is assigned to a plurality of question points (e.g. 5 points, 10 points, 15 points, etc.). Thus, claim 6 is ambiguous.
	Claim 7 recites, “wherein, in a case where an abnormality based on the page information is specified, the creation unit creates the list in which the question point is displayed without assigning the question number to the question point related to the abnormality”
	However, it further unclear what is implied regarding creating such list in which the question point is displayed without assigning the question number to the question point related to the abnormality. Consequently, claim 7 is further ambiguous.   
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
5.	The following is a quotation of 35 U.S.C.112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C.112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
●	Claims 1-11 invoke 35 U.S.C.112(f) or pre AIA  35 U.S.C.112, sixth paragraph for the following reasons. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 



Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such limitations are: “an obtainment unit that obtains image information”; 
                       “a specification unit that specifies at least examinee information”; 
                       “a creation unit that creates a list”; 
                       “a transmission unit that transmits information”
                       “a function of obtaining image information”; 
                       “a function of specifying at least examinee information”; and 
a function of transmitting information”.   
However, regarding the limitations, “specification unit”, “creation unit” and “a function of specifying at least examinee information” the written description fails to disclose the corresponding structure, material, or acts that correspond to the above limitations, or (ii) clearly link the structure, material, or acts to the claimed limitations. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 10 and 11 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Nakamura 2017/0076150.
Nakamura teaches the following claimed limitations: an information processing system comprising: an obtainment unit that obtains image information of an image on each document from a plurality of documents each of which has page information regarding a page order of the plurality of documents and on which questions answered by an examinee are scored ([0020]; [0021]; [0026]; FIG 1, label ‘10’: e.g. a system comprising a plurality of components, including an image processing apparatus—such as a scanner—for capturing image of each document of a plurality of documents. Thus, the system already involves a function—such as obtaining unit—that obtains image; and wherein image relating to the text and/or graphical data depicted on each document is captured,, wherein such data includes: one or more question-answer pairs, a score corresponding to each question-answer pair, an examinee number etc., see FIG 4. In this regard, the examinee number printed on the page represents the page information); a specification unit that specifies at least examinee information regarding the examinee, question point information regarding a question point which is a score of each question, and the page information from the obtained image information ([0037] lines 11-16; [0042]; [0044]: e.g. the system’s processor executes functions, such as a question-answer pair and partial score association function and a marked result aggregating function; and thereby it associates the examinee information [such as the name of the examinee], the question point information that indicates a score associated with each question, and the page information [examinee number]. Accordingly, the system already implements a specification unit); and a creation unit that creates a list in which a plurality of the question points is arranged based on the page information for each examinee ([0042] lines 11-15; FIG 12: e.g. the system’s processor further executes functions that generate at least one list, such as a file with a set of marked results of multiple examinees attached as an examinee file. FIG 12 depicts such a list wherein a plurality of the question points is arranged based on the page information [i.e. examinee number] for each examinee. Thus, the system implements a creation unit that creates a list in which a plurality of the question points is arranged based on the page information for each examinee).
Regarding claim 10, Nakamura teaches the following claimed limitations: an information processing apparatus comprising: an obtainment unit that obtains image information of an image on each document from a plurality of documents each of which has page information regarding a page order of the plurality of documents and on which questions answered by an examinee are scored ([0020]; [0021]; [0026]; FIG 1, label ‘10’: e.g. a system comprising a plurality of components, including an image processing apparatus—such as a scanner—for capturing image of each document of a plurality of documents. Thus, the system already involves a function—such as obtainment unit—that obtains image; and wherein image relating to the text and/or graphical data depicted on each document is captured, wherein such data includes: one or more question-answer pairs, a score corresponding to each question-answer pair, an examinee number etc., see FIG 4. In this regard, the examinee number printed on the page represents the page information); a specification unit that specifies at least examinee information regarding the examinee, question point information regarding a question point which is a score of each question, and the page information from the obtained image information ([0037] lines 11-16; [0042]; [0044]: e.g. the system’s processor executes functions, such as a question-answer pair and partial score association function and a marked result aggregating function; and thereby it associates the examinee information [such as the name of the examinee], the question point information that indicates a score associated with each question, and the page information [examinee number]. Accordingly, the system already implements a specification unit); and a e.g. the system’s processor further executes functions that generate at least one list, such as a file with a set of marked results of multiple examinees attached as an examinee file. FIG 12 depicts such a list wherein a plurality of the question points is arranged based on the page information [i.e. examinee number] for each examinee. Thus, the system transmits instruction/information for creating a list in which a plurality of the question points is arranged based on the page information for each examinee).
Regarding claim 11, Nakamura teaches the following claimed limitations: a non-transitory computer readable medium storing a program causing a computer that functions as an information processing apparatus to realize: a function of obtaining image information of an image on each document from a plurality of documents each of which has page information regarding a page order of the plurality of documents and on which questions answered by an examinee are scored ([0020]; [0021]; [0026]; FIG 1, label ‘10’: e.g. a system comprising a plurality of components, including an image processing apparatus—such as a scanner—for capturing image of each document of a plurality of documents. Thus, the system already involves a function—such as a function of obtaining image information; and wherein image relating to the text and/or graphical data depicted on each document is captured, wherein such data includes: one or more question-answer pairs, a score corresponding to each question-answer pair, an examinee number etc., see FIG 4. In this regard, the examinee number printed on the page represents the page information); a function of specifying at least examinee information regarding the examinee, question point information regarding a question point which is a score of each question, and the page information from the obtained image information ([0037] lines 11-16; [0042]; [0044]: e.g. the system’s processor executes functions, such as a question-answer pair and partial score association function and a marked result aggregating function; and thereby it associates the examinee information [such as the name of the examinee], the question point information that indicates a score associated with each question, and the page information [examinee number]. Accordingly, the system already implements a function that specifies information); and a function of transmitting information for creating a list in which a plurality of the question points is arranged based on the page information for each examinee (see [0042] lines 11-15; FIG 12: e.g. the system’s processor further executes functions that generate at least one list, such as a file with a set of marked results of multiple examinees attached as an examinee file. FIG 12 depicts such a list wherein a plurality of the question points is arranged based on the page information [i.e. examinee number] for each examinee. Thus, the system already implements a function that transmits instruction/information for creating a list in which a plurality of the question points is arranged based on the page information for each examinee).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

●	Claims 2, 3 and 5-7 are rejected under 35 U.S.C.103 as being unpatentable over Nakamura 2017/0076150.
Regarding claim 2, Nakamura teaches the claimed limitations as discussed above per claim 1. 
Although Nakamura does not explicitly describe that the creation unit creates the list in which abnormality information regarding an abnormality specified based on the page information is displayed, Nakamura already teaches that the “‘aggregate process results’ indicate whether the acquisition of the characters and the attaching of the image have been successfully performed”  ([0086] lines 1-5, emphasis added).
The above suggests that the system provides an indication if an abnormality is detected; for example, if the acquisition of the characters fails, etc. 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura‘s system; for example, by incorporating one or more indications that indicate detected irregularities; so that the system displays a relevant indication when an irregularity is detected; such as displaying “UNSUCCESSFULLY END” in a particular row of the table (FIG 12) when the acquisition of characters from the page listed in that row fails, etc., so that the user (e.g. the teacher) would take one or more appropriate measures to correct the irregularity in timely manner; such as the teacher manually entering the characters via a keyboard, etc. 
Nakamura teaches the claimed limitations as discussed above per claim 2. 
The limitation, “wherein the creation unit creates the list in which the abnormality information is displayed in a row or a column different from normally specified information”, is already addressed per the modification discussed according to claim 2. 
Particularly, the message  “UNSUCCESSFULLY END”, which corresponds to the abnormality information, is displayed in a particular row of the table where the defective document is listed; and therefore, it is displayed in a row or a column different from normally specified information (e.g. the indication, “SUCCESSFULLY END”, related to the normally specified information). 
Regarding claim 5, Nakamura teaches the claimed limitations as discussed above per claim 2. 
Nakamura further teaches, the creation unit creates the list in which display of an indication of being normal is assigned to normally specified information (see FIG 12: e.g. each column/row that indicates “SUCCESSFULLY ENDED” corresponds to the indication of normal assigned to normally specified information).
Regarding claim 6, Nakamura teaches the claimed limitations as discussed above per claim 1. 
Nakamura further teaches wherein the creation unit creates the list in which a question corresponding to the page information of each document is assigned to a plurality of the question points (see FIG 12: e.g. the table displays columns of four partial scores, wherein each partial score correspond to a question of a plurality of questions on each document. It is worth to note that a given document involves four questions, and wherein each question is assigned a partial score; see FIG 4.).
Nakamura does not list a question number, it is understood from the table (FIG 12) that each partial score (e.g. SCORE 1, SCORE 2, etc.) correlates to a corresponding question number (e.g. “QUESTION 1”, “QUESTION 2”, etc.) on each document. 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura‘s system; for example, by further displaying, with respect to each successfully aggregated document, the question number to which each partial score is correlated, in order to provide additional clarity to the information being displayed; so that the user (e.g. the teacher, the student, etc.) would have a better chance to easily comprehend the information that the table is conveying.
Regarding claim 7, Nakamura teaches the claimed limitations as discussed above per claim 6. 
Claim 7 is directed to an optional limitation since it is not necessarily required to be executed unless specified condition is satisfied, “wherein, in a case where an abnormality based on the page information is specified, the creation unit creates the list in which the question point is displayed without assigning the question number to the question point related to the abnormality” (emphasis added).     
Accordingly, Nakamura is not necessarily required to execute the above process; for example, when no abnormality is specified based on the page information.
Nevertheless, Nakamura does teach claim 7 since the table normally displays the question point (e.g. the partial score) in a designated column(s) even in the case when an abnormality related to a given document occurs (e.g. if the acquisition of the characters of the document fails, etc.). 
Nakamura 2017/0076150 in view of Hamada 2011/0106753.
Regarding claim 4, Nakamura teaches the claimed limitations as discussed above per claim 2. 
Claim 4 is directed to an optional limitation since it is not necessarily required to be executed unless specified condition is satisfied, “the creation unit creates the list in which the abnormality information is displayed in a case where a page number specified from the document does not match a total page number of the document for which one examinee answers”(emphasis added).     
Accordingly, Nakamura is not necessarily required to execute the above process; for example, when page number specified from the document matches a total page number of the document for which one examinee answers.
Nevertheless, Hamada discloses a document management system, wherein the system generates a list regarding one or more digital documents in table form ([0024]); and wherein the table displays various attributes related to each document, including a column/row that indicates abnormality regarding a missing page when the system determines that the document is missing a page(s) based on information regarding the total number of pages of the document ([0035]; [0053]; FIG 4, label ‘100-9’).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakamura in view of Hamada; for example, by incorporating an algorithm, such as a function that stores the total number of pages related to each document; and wherein the system further displays, based on the total number of pages related to each document, a relevant message(s) when one or more additional i.e. the document that the user/student submitted) is missing one or more pages, etc., so that the user (e.g. the teacher) would have the opportunity to review the documents and correct the irregularity in timely manner (e.g. the teacher would rescan the document, etc.).   
●	Claims 8 and 9 are rejected under 35 U.S.C.103 as being unpatentable over Nakamura 2017/0076150 in view of Iams 2015/0199598.
Regarding claim 8, Nakamura teaches the claimed limitations as discussed above per claim 1.
Although Nakamura teaches that the specification unit specifies text information obtained by performing character recognition on the document ([0021], [0037]), Nakamura does not explicitly describe recognizing an answer filled by the examinee from the image information, and the creation unit creates the list in which an image of the answer and the text information are arranged for each question.
However, Iam discloses a system for scanning and processing documents, wherein the system implements character recognition functionality for recognizing an answer filled by the examinee from the image information of a scanned document; and wherein the system further generates a list, such as a table, which an image of the answer and the text information are arranged for each question ([0028] to [0030]; [0052]; also see FIG 7).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakamura in view of Iam; for example, by incorporating an algorithm e.g. the teacher, the student, etc.) would be able to make a more comprehensive assessment regarding the performance of one or more of the students (e.g. easily identifying the strengths and/or weaknesses of the student, etc.).
Regarding claim 9, Nakamura teaches the claimed limitations as discussed above per claim 1.
Nakamura does not explicitly describe the specification unit specifies a kind of the document related to the question, and the creation unit creates the list including kind information regarding the kind of the document.
However, Iam discloses a system for scanning and processing documents, wherein the system identifies, based data obtained from the document, the kind of document (e.g. the assignment number, etc.) that relates to the questions; and wherein the system further generates a list that displays information regarding the kind of the document ([0030] to [0033], [0052]; FIG 17, label ‘701’ or ‘703’).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Nakamura in view of Iam; for example, by incorporating an algorithm that allows the system to acquire and display additional information; such as acquiring the type/name of subject and thereby expanding the list (FIG 12) to further include information regarding the type/name of subject, etc., so that the user (e.g. the teacher, the student, etc.) would be able to easily recognize the subject being graded.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715